Citation Nr: 0522256	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  95-16 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had honorable active service from August 1972 to 
August 1976. He had a subsequent period of service from 
August 1976 to June 1977 of which the character of discharge 
was such as to preclude the award of compensation benefits by 
the Department of Veterans Affairs (VA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which granted service connection for 
PTSD, and assigned a 30 percent rating for that disability.  

The appellant perfected an appeal as to the initial 30 
percent evaluation assigned when the RO granted service 
connection. Therefore, the Board has described the issue of 
the case as the propriety of the initial 30 percent rating to 
reflect that the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward. See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).

At an August 2003 hearing before the undersigned, the veteran 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran's representative made 
reference to this claim again in the July 2005 brief in 
support of the appeal.  This matter is referred to the RO for 
appropriate action.

In April 2004 the Board remanded the case to the RO for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In April 2004, the Board remanded the case to the RO for 
further development to include obtaining noted outstanding VA 
treatment records.  Subsequent to the Board's April 2004 
REMAND, additional VA treatment records were received dated 
from 1999 to 2004.  

Additionally, a statement dated in July 2004 was received 
from a treating VA psychiatrist.  In that statement the 
psychiatrist noted that he had treated the veteran since 
1999, and in his opinion, the veteran suffers from severe 
post traumatic stress disorder.  The psychiatrist noted that 
he was currently attempting to manage some of the PTSD 
symptoms with trazodone therapy.  

The most recent VA examination of the veteran's PTSD was in 
May 2001, more than four years ago, when the veteran was 
examined in connection with his claim for service connection 
for PTSD.  The report of that examination does not contain 
certain findings, including a Global Assessment of 
Functioning (GAF) score, which would be beneficial in 
determining the severity of the veteran's PTSD and thereby an 
evaluation of that disability under pertinent diagnostic 
criteria. 

Treatment records reflect that between June 2001 and February 
2004, treatment providers have assigned GAF scores ranging 
from 45 to 75.  The veteran's PTSD was assigned a GAF of 51, 
at the lower threshold of the range reflecting moderate 
symptoms, in June 2001; a GAF of 45, reflecting serious 
symptoms, in April 2003; and a GAF of 75, reflecting no more 
than slight impairment, in February 2004.  However, in July 
2004, the VA psychiatrist opined that the symptoms were 
severe.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the foregoing, to ensure that the duty to assist has 
been met, it is necessary for VA to afford the veteran a 
compensation and pension psychiatric examination for the 
purpose of determining the nature and severity of impairment 
due to the veteran's PTSD.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  Moreover, this examination would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request any additional 
VA treatment records covering the period 
from April 2004 to the present.

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the severity of 
his service-connected PTSD.  The examiner 
should review the claims folder in 
conjunction with the examination. The 
examination should include any necessary 
specialized examinations, tests and 
studies. The examiner should be requested 
to assign a global assessment of 
functioning (GAF) score and render an 
opinion as to the impact that the service 
connected PTSD has on the veteran's 
social and industrial adaptability.  In 
this regard, the examiner should attempt 
to reconcile, or explain the divergence 
of, the GAF scores contained in a 
February 2004 VA follow-up note, of 45 
(on April 3, 2003) and 75 assigned at the 
time of the February 2004 note.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3. Thereafter, the RO should re-
adjudicate the issue of entitlement to a 
disability rating greater than 30 percent 
for the service-connected PTSD.  After RO 
adjudication, if the benefit sought on 
appeal is not granted, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures. 

The Board intimates no opinion as to the ultimate outcome of 
this case. The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

